Citation Nr: 0012598	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  97-01 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 20 percent for right 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1995 to 
January 1996.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  This case was remanded by the Board in 
May 1998 for further development; it was returned to the 
Board in January 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right knee disability is manifested by 
limitation of motion which does not more nearly approximate 
limitation of flexion to 15 degrees than limitation of 
flexion to 30 degrees, and does not more nearly approximate 
limitation of extension to 20 degrees than limitation of 
extension to 15 degrees.

3.  There is no objective evidence of instability, locking or 
giving way.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for right 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5257, 5258, 5260, 5261 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  In 
this regard the Board notes that the veteran has submitted a 
medical release form for Dick Simon Trucking which, while 
signed by the veteran, is not signed by a physician.  Since 
the veteran has not alleged, and there is otherwise no 
indication that, he actually underwent an employment physical 
for Dick Simon Trucking, or that additional medical evidence 
is otherwise available, the Board concludes that a remand of 
the case for the purpose of securing any additional records 
from Dick Simon Trucking is not warranted. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as described below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

As noted in the Introduction, the veteran's service ended in 
January 1996.  In September 1996, service connection for 
right knee disability was granted, and the disability was 
evaluated as 10 percent disabling, effective January 18, 
1996.  In August 1999, the evaluation assigned the veteran's 
right knee disability was increased to 20 percent disabling 
from January 18, 1996.  A temporary total rating was granted 
from January 2, 1998, to June 30, 1998.  A 20 percent 
evaluation has remained in effect since July 1, 1998.

The RO rated the veteran's right knee disability as 20 
percent disabling under Diagnostic Code 5257.  Under that 
code, a 20 percent evaluation is warranted for moderate knee 
impairment with recurrent subluxation or lateral instability, 
and a 30 percent evaluation is warranted for severe knee 
impairment.  38 C.F.R. § 4.71a, DC 5257.  A 20 percent rating 
is warranted for dislocated semilunar cartilage with frequent 
episodes of locking, pain and effusion into the joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5258 (1999).  

Under 38 C.F.R. § 4.71a, DC 5010 (1999), traumatic arthritis 
is rated as degenerative arthritis.  Degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, DC 5003 (1999).

A 20 percent rating is warranted where flexion of the leg is 
limited to 30 degrees, and a 30 percent rating is warranted 
where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  A 20 percent rating is appropriate 
where extension of the leg is limited to 15 degrees and a 30 
percent rating is warranted for extension limited to 20 
degrees.  38 C.F.R. §  4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Service medical records show that the veteran sustained a 
medial meniscus tear during marching exercises; he refused 
recommended surgery on the knee.  The records show that 
shortly before discharge the veteran exhibited right knee 
tenderness, without any effusion.

On file are VA treatment records for November 1995 to July 
1998, which disclose treatment for complaints of right knee 
pain, swelling and buckling.  Physical examination disclosed 
the absence of any instability, although pain, tenderness and 
crepitus were exhibited on examination.  The records show 
that the veteran was issued a right knee brace for complaints 
of instability.  The veteran's gait was described as 
independent and functional.  The veteran's right lower 
extremity strength was 3+/5.  X-ray studies were normal, but 
Magnetic Resonance Imaging (MRI) studies in November 1995 
showed the presence of osteochondritis dissecans of the right 
patella.  The records show that the veteran underwent right 
knee arthroscopy in January 1998, following which he 
continued to complain of severe right knee pain and buckling.  
Physical examination, while showing the presence of 
tenderness, swelling, effusion and warmth shortly following 
the procedure, was negative for any evidence of right knee 
instability.  The veteran, after his initial period of 
recuperation, exhibited flexion to 130 degrees and extension 
to 0 degrees on range of right knee motion testing; he was 
able to flex the knee to 110 degrees before experiencing 
pain.

The veteran was afforded a VA examination in May 1996, at 
which time he complained of right knee pain and stiffness, 
and reported limping.  He also reported that the right knee 
tended to give way and that, while he was able to stand for 
prolonged periods, he had problems with walking.  He stated 
that he had been fired recently from a work position because 
the employer had refused to accommodate the knee disability.  
Physical examination disclosed the presence of mild crepitus 
as well as some puffiness and generalized diffuse tenderness 
of the right patellar area.  The veteran tended to limp, but 
his gait was otherwise normal.  Although the veteran wore a 
knee brace, the right knee joint was stable on examination, 
and the veteran exhibited good power and motor strength of 
the right lower extremity.  Range of right knee motion 
testing disclosed flexion to 120 degrees and extension to 0 
degrees, with moderate discomfort.  X-ray studies of the 
right knee were negative for any abnormality, and an MRI 
study of the right knee was unremarkable.  The veteran was 
diagnosed with right knee pain, patellofemoral pain syndrome 
and history of suspected torn cartilage.

On file is a statement dated in July 1996 from Missouri 
Industries.  The author indicated that the veteran had worked 
for that company for approximately one week, but that he had 
been unable to tolerate the prolonged standing required of 
the position due to his right knee disability.  The author 
indicated that since a sitting position was not available, 
the veteran was terminated.

Of record are July 1996 and August 1996 statements from 
Hudson Foods, which indicate that the veteran had worked for 
that company for less than one week, during which time he was 
required to lift and stand for prolonged periods.  The 
statements indicate that while the veteran's work performance 
was satisfactory, the veteran nevertheless left his position 
because he was unable to fulfill his required duties.

In a November 1996 statement, the veteran alleged that his 
right knee was unstable and that he was issued a knee brace.

The veteran was afforded a hearing before a hearing officer 
at the RO in February 1997, at which time he testified that 
he had held only two jobs since service, and that he resigned 
from one position and was terminated from the other because 
of his right knee disability.  He stated that his right knee 
swelled several times each week with weight bearing.  He also 
reported buckling of his right knee up to five times each 
week and stated that he used a knee brace.  The veteran 
testified that he was unable to farm because of his right 
knee, and that he was only qualified for unskilled labor, and 
not for any sedentary positions.  He indicated that he had 
applied for other positions, but that potential employers 
would refuse to hire him because of his right knee condition.  
The veteran testified that he was never told that he had 
arthritis.

In a February 1997 note, Jerome H. Luker, M.D., stated that 
the veteran should be afforded a sitting position in order to 
protect against additional injury to his right knee.

On file are several statements, dated between January 1998 
and April 1998, from a VA physician which essentially 
indicate that the veteran required several weeks of 
convalescence because of a recent right knee arthroscopy.  An 
April 1998 statement indicates that the veteran still 
exhibited significant right knee pain and could perform no 
more than light duty for 6 more weeks.

An April 1998 statement by Elderwear indicates that the 
veteran was employed by that company from October 1997 
through December 1997, and essentially indicates that the 
veteran's employment eventually ceased because he was 
unavailable to work.
 
In a statement received in May 1998, the veteran contended 
that his right knee disability precluded him from maintaining 
gainful employment, and that he was not qualified for more 
sedentary positions; he stated that he had been fired from 
Hudson Foods.  He indicated, in essence, that he had stopped 
working at Elderwear in preparation for right knee surgery in 
January 1998, and that Elderwear eventually filled his 
position in April 1998.  The veteran contended that he had 
been unable to work since his right knee surgery.

In a June 1998 statement, the veteran essentially indicated 
that he had held a number of jobs, each only for a short 
period.

The veteran was afforded a VA examination in July 1998, at 
which time he complained of right knee pain, particularly 
with activity, as well as stiffness.  He reported that his 
right knee swelled up to three times each week, and buckled 
up to twice each month, and he complained of difficulty with 
traversing stairs or irregular surfaces.  The veteran 
reported experiencing flare ups of right knee disability 
approximately twice each month, lasting up to one day and 
causing buckling of the joint; he stated that he would rest 
during those exacerbations.  The veteran reported using a 
hinged brace and indicated that he was employed as a stocker.  
Physical examination disclosed the presence of right knee 
tenderness and edema, but no effusion, instability, redness 
or abnormal warmth was identified.  The veteran had a limp, 
but was able to stand on his toes and heels.  Range of right 
knee motion testing disclosed flexion to 100 degrees and 
extension to 0 degrees.  The presence of crepitus was 
identified, as well as that of a catching action at the 80 
degree position; the veteran exhibited pain on range of 
motion testing beginning at the 80 degree position.  Strength 
testing disclosed that while no weakness of the right lower 
extremity was initially apparent, after continued resistance 
the right leg was half as strong as the left leg.  X-ray 
studies were purportedly negative.  The examiner noted that 
during the veteran's flare ups, pain would be the major 
problem. 

On file is the report of an October 1998 VA examination of 
the veteran, at which time he reported experiencing no 
improvement in symptoms since his January 1998 surgery.  The 
veteran complained of daily episodes of giving way, effusion 
and discomfort, but he denied any locking or catching 
symptoms.  The veteran indicated that his pain was 
exacerbated by weather changes, prolonged sitting and by 
climbing stairs.  The veteran also reported experiencing 
episodes of right knee subluxation.  While he presented on 
examination with a knee immobilizer, he reported that he 
typically used a knee brace.  The veteran stated that his 
right knee disability caused profound limitation in his 
activities of daily living and indicated that he was unable 
to perform his customary work duties.  Physical examination 
disclosed the presence of tenderness and some atrophy of the 
right lower extremity, as well as a small effusion and a 
vague local temperature increase.  No erythema was evident.  
No catching or locking was noted, and the veteran's right 
knee was considered stable.  Patellofemoral tracking was 
mildly deviated laterally, and there was a palpable medial 
plica which was vaguely tender.  The veteran reported 
hypersensitivity of the skin around the right knee, but the 
examiner concluded that this complaint was not compatible 
with the objective findings.  On range of right knee motion 
testing, the veteran exhibited flexion to 140 degrees and 
extension to 0 degrees, with slight crepitation.  

The veteran was diagnosed with chondromalacia patella, and 
the examiner noted that the veteran exhibited degeneration of 
the cartilage in his knee.  X-ray studies of the right knee 
were normal, but a bone scan of the knee showed findings 
suggesting the possibility of arthritis, arthropathy or 
osteochondritis dissecans.  In a December 1998 addendum, the 
examiner clarified that the veteran had near normal strength 
on examination.  He concluded, however, that the veteran's 
right knee disability precluded participation in manual labor 
or activities requiring ambulation beyond household 
distances.  The examiner recommended vocational 
rehabilitation for training in sedentary positions, and 
stated that, otherwise, the veteran was incapacitated with 
respect to the performance of work duties.

Of record is a November 1998 statement by a VA physician, 
which indicates that the veteran had arthritis of the 
patellofemoral joint which limited his ability to engage in 
physical activities.  The physician concluded that the 
veteran was precluded from performing his customary work 
duties until further medical or surgical intervention, and he 
advised against activities such as squatting, stooping, 
climbing, lifting more than 20 pounds, kneeling, sitting in 
one position more than 15 minutes at a time, walking beyond 
household ambulation, or standing longer than 15 minutes 
without interruption.
 
The evidence shows that the veteran experiences pain, 
swelling and crepitus associated with his right knee, and 
that right knee arthritis has been diagnosed.  Accordingly, 
the current 20 percent evaluation assigned the veteran's 
right knee disability is supported by the record.  In 
addition, while the veteran's range of right knee motion has 
varied, he has consistently demonstrated full extension and 
flexion to 100 degrees or more.  While the veteran clearly 
exhibits pain on range of motion testing, the pain begins at 
80 degrees of flexion.  Moreover, while the veteran has 
demonstrated some weakness and atrophy associated with his 
right knee disability, his right lower extremity strength was 
nevertheless considered good to near normal on VA 
examination.  The record reflects that the veteran has 
complained of flare ups of right knee disability, and that he 
has a limp.  His flare ups are admittedly infrequent and of 
short duration, however, and the veteran's gait has 
essentially been described as functional and relatively 
unimpaired.  

Therefore, when all pertinent disability factors are 
considered, the Board must conclude that the limitation of 
motion does not more nearly approximate the criteria for a 30 
percent rating than a 20 percent rating under Diagnostic Code 
5260 or 5261.

The Board notes that the provisions of VA General Counsel 
opinion 23-97 (VAOPGCPREC 23-97 (July 1, 1997)) are not for 
application.  That opinion provides that a claimant who has 
arthritis and instability of the knee may, in some 
circumstances, be rated separately under Diagnostic Codes 
5003 and 5257.  Although the record documents persistent 
complaints of buckling and subluxation for which the veteran 
was apparently issued a right knee brace and the RO has 
evaluated the veteran's right knee disability under 
Diagnostic Code 5257, VA examination and treatment reports 
consistently show that the veteran's right knee is stable.  
There is no other medical evidence documenting the presence 
of any instability or subluxation associated with the knee.  
Therefore, the disability clearly would not warrant an 
evaluation in excess of 20 percent under Diagnostic Code 5257 
and does not warrant separate evaluations under Diagnostic 
Codes 5003 and 5257. 

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (1999).  Clearly, the veteran's right knee 
disability is productive of industrial impairment.  Moreover, 
the October 1998 VA examiner and the veteran's treating VA 
physician have, in essence, concluded that the veteran's 
right knee disability precludes the performance of manual 
labor, conclusions which are supported by the statements of 
the veteran's former employers.  The Board notes, however, 
that while the veteran contends that he is precluded from 
sedentary labor as well, none of the medical evidence on 
file, including the October 1998 and November 1998 VA 
opinions, supports his contention.  Moreover, the current 
evidence of record does not reflect frequent periods of 
hospitalization because of the service-connected disability, 
or indicate that the manifestations of the disability are 
unusual or exceptional.  Rather, the evidence shows that the 
manifestations of the disability are those contemplated by 
the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment resulting 
from the disability would be in excess of that contemplated 
by the assigned evaluation.  Accordingly, in the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996);  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to a rating in excess of 20 percent for right 
knee disability is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

